DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 17-18, 21-26, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (PGPUB: 20160166336) in view of Rabinovitz (PGPUB: 20130304446).

Regarding claims 1, 17, 18, and 34. (Original) A surgical imaging system comprising 
circuitry configured to accentuate an image characteristic of an area in captured images (see Fig. 12, paragraph 138, the system can use the characteristics of the second medical device to determine the location of the image region associated with the second medical device); and 
identify the position of a physiological feature relative to the surgical device on the basis of the change in the image characteristic (see Fig. 8 and 12, paragraph 121 and 135, to determine the emplacement of the first virtual medical device, the system can map or transform the received emplacement data to a coordinate system associated with a virtual 3D space and/or the display screen. Furthermore, the system can use the characteristics (e.g., length, width, shape, location of tip, angle, location of the device tracker on the medical device, etc.) of the medical device to determine the emplacement of the virtual medical device. In some embodiments, the system can use a CAD file, 3D model, or other file to determine the characteristics of the medical device and to determine its emplacement). 
Razzaque does not expressly teach identify the change of the image characteristic in the area.
Rabinovitz teaches that a relative movement path may be calculated, for example by subtracting the patient's body movements (e.g. breathing and heartbeat movements) from the capsule's position, to improve accuracy of the position data and movement data of the capsule in the body lumen. In some embodiments, pressure sensors 44 on the capsule may determine the direction of a peristaltic wave and identify the direction of movement accordingly; the progress direction of the capsule may be calculated based on determining differences between sequential images. In one example, the progress direction of the capsule may be determined by identifying the direction of movement of tissue between one image frame and the next (see Fig. 8, paragraph 103 and 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque by Rabinovitz for providing the progress direction of the capsule may be determined by identifying the direction of 
 
Regarding claims 4 and 21, the combination teaches wherein the accentuation is on the basis of the colour change of the area in the image (see Rabinovitz, Fig. 1, paragraph 45, in each pixel, color may be represented by a mosaic of four sub-pixels, each sub-pixel corresponding to primary colors such as red, green, or blue (where one primary color is represented twice). In alternate embodiments, other formats such as hyper -spectral with multiple color filters may be used. The brightness of the overall pixel may be recorded by a one byte (i.e., 0-255) brightness value).  

Regarding claims 5 and 22. (Original) A surgical imaging system according to claim 4, wherein the colour change is a pulse wave across the surface of the object and the circuitry is configured to determine the distance to the internal organ (see Rabinovitz, Fig. 2, paragraph 64, the estimation of organ dimension, structure and 3D location, and orientation of the capsule may automatically be performed during the examination/imaging by extracting, or calculating, a distance vector from the tissue to the capsule by performing image analysis. The location of the viewed organ wall can thus be determined, and a 3-dimensional (3D) representation of the organ may be constructed and/or used for calculating the next target position of the capsule and/or the next movement direction/orientation of the capsule) by measuring the time difference between the change in colour in the area (see Rabinovitz, Fig. 2, paragraph 63, to determined whether the capsule's dome is touching the organ wall involves measuring the location change between two consecutive localization measurements while the capsule is controllably moving e.g. straight forward. For example, while the driving controller is imposing magnetic forces on the capsule to drive it forward, a localization measurement may be taken at high frequency, e.g. 2-200 times per second. When consecutive measurements indicate that there is no motion of the capsule, it may be determined that the capsule reached the organ wall) and the corresponding pulse wave across the surface of the object (see Rabinovitz, Fig. 2, paragraph 62, detect when the capsule is touching the organ wall. In some embodiments, the contact may be detected by measuring the intensity of the light reflected from the tissue. When the dome of the capsule is in contact or substantially in contact with the tissue, most of the illumination produced by the illumination units may be reflected back to the imager).  

Regarding claims 6 and 23. (Original) A surgical imaging system according to claim 1, the combination teaches wherein the accentuation is on the basis of the motion of an object within the image (see Rabinovitz, Fig. 2, paragraph 62, the capsule may be automatically controlled to change its course, and the data (e.g., image data, localization data) obtained during the process may be used to update the organ model, and also to calculate a new course of motion for the capsule).  

Regarding claims 7 and 24. (Original) A surgical imaging system according to claim 6, the combination teaches wherein the motion of the object is a pulse wave across the surface of the object (see Razzaque, Fig. 1, paragraph 39, the operating parameters can indicate what portion of the medical device 114 will capture an image (e.g., emit ultrasonic waves), as well as the dimensions of the image region and/or imaged region (e.g., height, width, and/or depth of the image that will be acquired), as well as the image region).  

Regarding claims 8 and 25. (Original) A surgical imaging system according to claim 1, the combination teaches further comprising connector circuitry configured to be connected to a display (see Razzaque, Fig. 1, paragraph 22, the environment 100 includes a display 102 displaying an image 150), 
wherein the circuitry is configured to overlay an indication of the position of the internal organ onto one of the captured images to form a composite image and to provide the composite image to the connector circuitry (see Razzaque, Fig. 1-2, paragraph 49, Some models of medical devices have markings such as bands around the shaft (to indicate distance along the shaft), and a colored region 203 near the tip to indicate from where the radio frequency or microwave energy is emitted in the case of an ablation probe. Healthcare providers performing medical device procedures are often familiar with these markings and can use them to help understand the spatial relationship between the medical device and anatomy).  

Regarding claims 9 and 26, the combination teaches wherein the physiological feature is an internal organ or a bleed point (see Razzaque, Fig. 8, paragraph 115, an intersection indicator 810b being displayed on portions of a blood vessel 802). 


Claims 2-3 and 19-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (PGPUB: 20160166336) in view of Rabinovitz (PGPUB: 20130304446), and further in view of Wu (PGPUB: Eulerian Video Magnification for Revealing Subtle Changes in the World).

Regarding claims 2 and 19, the combination does not expressly teach wherein the circuitry is configured to accentuate the motion by decomposing each image into spatial frequency bands; 
applying the same temporal filter to each spatial frequency band and to amplify the filtered spatial frequency band by a predetermined amount. 
Wu teaches that the Eulerian video magnification framework. The system first decomposes the input video sequence into different spatial frequency bands, and applies the same temporal filter to all bands. The filtered spatial bands are then amplified by a given factor α, added back to the original signal, and collapsed to generate the output video. The choice of temporal filter and amplification factors can be tuned to support different applications. For example, we use the system to reveal unseen motions of a Digital SLR camera, caused by the flipping mirror during a photo see Figure 2: overview). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Wu for providing that the system first decomposes the input video sequence into different spatial frequency bands, and applies the same temporal filter to all bands. The filtered spatial bands are then amplified by a given factor α, added back to the original signal, and collapsed to generate the output video, as wherein the circuitry is configured to accentuate the motion by decomposing each image into spatial frequency bands; applying the same temporal filter to each spatial frequency band and to amplify the filtered spatial frequency band by a predetermined amount. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 3 and 20, the combination teaches wherein the circuitry is configured to accentuate the motion by performing Eulerian video processing on the captured images (see abstract, our goal is to reveal temporal variations in videos that are difficult or impossible to sec with the naked eye and display them in an indicative manner. Our method, which we call Eulerian Video Magnification, takes a standard video sequence as input, and applies spatial decomposition, followed by temporal filtering to the frames).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667